UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6968


DOMMERNICK BROWN, United States of America, Suis Juris- Pro
Se and Pro Se Coach-In Forma Pauperis and Supporter of The
Second Coming of Jesus Christ Super-Star The Messiah and
Super-Star-and The Version of The New World Order #777
ALMIGHTY-GODS New World Order 777,

                Petitioner – Appellant,

          v.

HON. WARDEN B. R. JETT, Warden of the          Federal   Medical
Center (located in Rochester, Minnesota),

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:15-cv-01983-TLW)


Submitted:   October 30, 2015             Decided:   November 6, 2015


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Dommernick Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dommernick Brown, a federal prisoner, appeals the district

court’s order dimissing his 28 U.S.C. § 2241 (2012) petition

without prejudice.           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that the § 2241 petition be

dismissed without prejudice and advised Brown that failure to

file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          The district court found that no objections

were       filed   and   dismissed     the       § 2241   petition.     The   record

discloses, however, that Brown filed timely objections to the

magistrate         judge’s   report.         The    objections   were    mistakenly

construed as a notice of appeal of the district court’s order

because they were received after entry of that order.

       We accordingly vacate the district court’s order and remand

for consideration of Brown’s timely objections. *                       We dispense

with oral argument because the facts and legal contentions are




       *
       We have construed Brown’s informal brief as a timely
notice of appeal.    See Fed. R. App. P. 4(a)(1)(B); Smith v.
Barry, 502 U.S. 244, 248-49 (1992).



                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                   VACATED AND REMANDED




                                     3